Affirmed in Part and Reversed and Rendered in Part and Opinion filed
October 23, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00214-CR

                ROBERT WAYNE MCCOMBS, JR., Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 69743

                                 OPINION
      Appellant Robert Wayne McCombs appeals seven convictions of aggravated
sexual assault of his two youngest children. In fourteen appellate issues, he lodges
four categories of complaints, arguing (1) insufficiency of the evidence to support
two of the seven convictions; (2) the trial court erred because it did not
immediately require the state to make an election connecting six specific acts to six
counts in the indictment; (3) with respect to five counts the trial court’s charge to
the jury permitted a non-unanimous verdict; and (4) the trial court abused its
discretion by admitting evidence of extraneous acts of abuse towards his oldest
daughter, requiring reversal of all seven convictions. We reverse the trial court’s
judgment as to count seven and render a judgment of acquittal as to this count
because the evidence is legally insufficient to support the conviction on this count.
We affirm the remainder of the trial court’s judgment.

                    I. FACTUAL AND PROCEDURAL BACKGROUND
       Initially appellant was charged in a single indictment with nine counts. In
each count appellant was charged with the aggravated sexual assault of one of his
three daughters, each of whom was under fourteen at the time of the alleged
offenses. The State amended the indictment to delete the first two counts, in which
appellant’s eldest daughter, Selena, was the complainant.1 The amended indictment
charged appellant with seven counts of aggravated sexual assault. In each of the
seven counts, appellant was charged with the aggravated sexual assault of either
Janet or Jasmine, appellant’s two younger daughters, who are twins.2

       Appellant pled “not guilty” and elected to have a jury trial. During the
guilt/innocence phase, the twin daughters and their outcry witness testified about
various instances of sexual misconduct:

           Janet testified as to appellant’s acts of vaginal digital
            penetration that occurred in appellant’s bedroom when Janet
            was laying on her back. She testified that when laying on the
            bed appellant would perform frontal digital penetration, then he
            would ask her to turn around. Janet testified as to appellant’s

1
  To protect the privacy of the child-complainants, we identify them by the pseudonyms “Janet”
and “Jasmine”; we similarly refer to their older sister using the pseudonym “Selena.” Selena
testified as a witness in this case.
2
  Janet was the complainant in the first three counts. Jasmine was the complainant in the last
four counts.

                                              2
                 recurrent acts of anal digital penetration that occurred in
                 appellant’s bedroom when Janet was asked to turn around. She
                 testified that after frontal digital penetration, he would ask her
                 to turn around, wherein he would put his finger “where she
                 goes poop from.”
              Janet testified that appellant would tell her to put his penis in
               her mouth. Though her testimony did not exclude the
               possibility that she was referring to recurrent acts, it suggested
               that in at least one instance she felt “it did not taste right,” and
               “she wanted to leave.” Jasmine testified that appellant touched
               her “where she would go pee at” with his fingers. At trial she
               did not remember if it happened once or more than once. Kristi
               Belluomini, her outcry witness, testified that Jasmine said
               occurred about five times.3 Selena, Jasmine’s older sister
               testified that she witnessed an incident involving Jasmine and
               appellant in appellant’s bedroom.
              Belluomini testified that Jasmine told her that appellant “put his
               finger in her butt.” Jasmine testified that everything she told
               her outcry witness was true.
              Belluomini, Jasmine’s outcry witness, testified that Jasmine
               said “[appellant] was laying on his bed and that [Jasmine]
               described sitting on top of [appellant]. Because I asked has his
               thing gone anywhere else and [Jasmine] said yes, in my thing.
               And that’s when she said he was laying on the bed. She was
               sitting on him and described his body moving up and down and
               that when he stopped she said she got up off him and went to
               the bathroom and that’s when the white stuff was coming out of
               her thing.”

         On the morning of the second day of trial in the guilt/innocence phase,
appellant filed a written request for the court to require the State to elect a specific
act upon which it would rely for conviction. In the motion appellant did not
identify a specific count or counts for which he sought election, but he specifically
requested the trial court to instruct the jury that it must find unanimously that

3
    Kristi Belluomini is a forensic interviewer with Brazoria County Alliance for Children.

                                                  3
appellant was guilty of “the single incident the state has elected it will prove.”

       Before the State rested, appellant’s counsel orally requested that the court
require the State to make its election. The court reminded appellant’s counsel that
the State had not yet rested. Immediately after the State rested, appellant’s counsel
re-urged the request for an election, stating “at this time we’d like the State to
elect, according to the motion.” The court responded that it would “take that up at
the appropriate time.” Appellant’s counsel went on to call appellant’s sister and
appellant’s ex-wife to testify.4

       After appellant’s ex-wife finished testifying in appellant’s case-in-chief, the
State made its election as to six of the seven counts and explained in detail why the
State maintained it did not need to make an election as to Count Six. As to the
other six counts, the State made the following elections:

       With respect to Count One, (alleging that on or about August 23,
       2008, appellant intentionally or knowingly caused the penetration of
       Janet’s sexual organ by appellant’s finger), the State elected to rely
       upon the “incident where the [appellant] placed his finger into the
       thing she peed from and had [Janet] roll over and stick it into her
       bottom.”
       With respect to Count Two, (alleging that on or about August 23,
       2008, appellant intentionally or knowingly caused the penetration of
       Janet’s anus by appellant’s finger), the State elected to rely upon the
       “incident where the [appellant] placed his finger into the thing she
       peed from and had [Janet] roll over and stick it into her bottom.”
       With respect to Count Three, (alleging that on or about February 1,
       2008, intentionally caused penetration of Janet’s mouth by appellant’s
       sexual organ), the State elected to rely upon the “incident in where
       [Janet] talked about she didn’t like the taste of [appellant’s] semen in
       her mouth.”

4
  Appellant’s ex-wife was married to him at the time of the alleged offenses. She had testified in
the State’s case-in-chief.

                                                4
       With respect to Count Four, (alleging that on or about August 23,
       2009, appellant intentionally or knowingly caused the penetration of
       Jasmine’s sexual organ by appellant’s finger), the State elected to rely
       upon the incident in which Jasmine “was up in dad’s bedroom in
       Rosharon, Texas” and “was laying on her back, and she had pajamas
       on.”
       With respect to Count Five, (alleging that on or about August 23,
       2009, appellant intentionally or knowingly caused the penetration of
       Jasmine’s anus by appellant’s finger), the State elected to rely upon
       the incident in which Belluomini testified that Jasmine described
       appellant had put his finger “in [Jasmine’s] butt.”
       With respect to Count Seven, (alleging that on or about March 15,
       2011, appellant intentionally or knowingly caused the penetration of
       Jasmine’s sexual organ by appellant’s finger), the State elected to rely
       upon the incident that “took place in the master bathroom in the same
       house in Rosharon, Texas” involving Jasmine.
       After the State’s elections, appellant presented the remainder of his case,
calling seven more witnesses. Appellant denied engaging in any of the conduct
alleged in any of the seven counts. He claimed that he was incapable of getting an
erection without using the drug Viagra. According to appellant, at the time of the
alleged offenses, his wife had a boyfriend and was preparing to leave him.
Appellant stated that Selena resented him for being a disciplinarian and that Selena
wanted to obtain child support for caring for Janet and Jasmine. 5                     Appellant
testified that Jasmine and Janet were coached and coerced by their mother and their
older sister Selena. Appellant attributed the complainants’ knowledge of sexual
matters to being exposed to pornography on the internet at a young age.

       At the charge conference the trial court presented the proposed charge,


5
  Appellant’s brother testified that Selena had said something to the effect that Selena would
receive child support for caring for Janet and Jasmine if appellant were convicted of aggravated
sexual assault. Appellant did not assert that his ex-wife wanted to obtain child support for caring
for Janet and Jasmine.

                                                5
which included language that tracked the State’s elections and added limiting
language to Count Three, leaving only Count Six with no factual specification
beyond the allegations in the indictment.        Appellant objected to the State’s
proposed charge language regarding the elections as improperly interjecting
witness testimony into the charge, and generally objected that the charge did not
comply with the Phillips case. See Phillips v. State, 193 S.W.3d 904, 908–12 (Tex.
Crim. App. 2006). Appellant did not object on the basis that the charge would
allow for a non-unanimous verdict as to any of the counts; instead, appellant asked
the trial court to change the charge so that it asked the jury to determine appellant’s
guilt or innocence as to four counts rather than seven counts.

      In the charge the trial court gave the jury, the trial court asked the jury to
determine appellant’s guilt or innocence as to each of the seven counts, as
modified by the State’s six elections, and the trial court modified the election
language that referred to witness testimony. The charge included language on each
count instructing the jury that its verdict must be unanimous.

      The jury found appellant guilty on each of the seven counts. At the end of
the punishment phase, the jury assessed punishment at life imprisonment and a
$10,000 fine for each count. The trial court sentenced appellant in accordance with
the jury’s assessment of punishment and ordered the sentences to run concurrently.

                             II. ISSUES AND ANALYSIS

A. Does sufficient evidence support the convictions on Counts Five and
   Seven?
      Under his first issue, appellant challenges the sufficiency of the evidence to
support his conviction under Count Five, alleging digital penetration by appellant
of Jasmine’s anus on or about August 23, 2009. Under his second issue, appellant
challenges the sufficiency of the evidence to support his conviction under Count
                                          6
Seven, alleging digital penetration of Jasmine’s vagina on or about March 15,
2011, and as narrowed by the State’s election, an incident in which the penetration
occurred in the bathroom.

       In evaluating a challenge to the sufficiency of the evidence, we view the
evidence in the light most favorable to the verdict. Wesbrook v. State, 29 S.W.3d
103, 111 (Tex. Crim. App. 2000); Torres v. State, 424 S.W.3d 245, 251 (Tex.
App.—Houston [14th Dist.] 2014, pet. ref’d). The issue on appeal is not whether
we, as a court, believe the State's evidence or believe that appellant’s evidence
outweighs the State's evidence. Wicker v. State, 667 S.W.2d 137, 143 (Tex. Crim.
App. 1984). Rather, the verdict may not be overturned unless it is irrational or
unsupported by proof beyond a reasonable doubt. Matson v. State, 819 S.W.2d
839, 846 (Tex. Crim. App. 1991). The trier of fact is the sole judge of the
credibility of the witnesses and of the strength of the evidence. Fuentes v. State,
991 S.W.2d 267, 271 (Tex. Crim. App. 1999). The trier of fact may choose to
believe or disbelieve any portion of the witnesses’ testimony. Sharp v. State, 707
S.W.2d 611, 614 (Tex. Crim. App. 1986). When faced with conflicting evidence,
we presume the trier of fact resolved conflicts in favor of the prevailing party.
Turro v. State, 867 S.W.2d 43, 47 (Tex. Crim. App. 1993). Therefore, if any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt, we must affirm. See Jackson v. Virginia, 443 U.S. 307, 319, 99
S.Ct. 2781, 2789, 61 L.Ed.2d 560, 573 (1979); McDuff v. State, 939 S.W.2d 607,
614 (Tex. Crim. App. 1997).

      A person commits the offense of aggravated sexual assault of a child if the
person intentionally or knowingly causes the penetration of the anus or sexual
organ of a child under the age of fourteen, by any means. See Tex. Penal Code
Ann. §§ 22.021(a)(1)(B)(i), (a)(2)(B) (West 2011).

                                         7
      1.   Count Five

      Count Five of the amended indictment alleged that appellant intentionally or
knowingly caused the penetration of the anus of Jasmine, a child who was then
younger than fourteen years of age, by appellant’s finger.

      In his first issue, appellant asserts that trial evidence is insufficient to prove
the penetration of Jasmine’s anus because at trial when Jasmine was asked if her
father ever touched her “butt,” she replied “no.” But, this testimony does not make
the evidence legally insufficient because we presume that the jury discredited
Jasmine’s testimony that appellant never touched her “butt.”           See Turro, 867
S.W.2d at 47; Carr v. State, 477 S.W.3d 335, 339 (Tex. App.—Houston [14th
Dist.] 2015, pet. ref’d).    In addition, Belluomini (Jasmine’s outcry witness)
testified that Jasmine told her that appellant “put his finger in [Jasmine’s] butt.”
Jasmine also testified that everything she told her outcry witness was true. Under
the applicable standard of review, we conclude that a rational trier of fact could
have found beyond a reasonable doubt that appellant intentionally or knowingly
caused the penetration of the anus of Jasmine, a child who was then younger than
fourteen years of age, by appellant’s s finger. See Chambers v. State, 805 S.W.2d
459, 461 (Tex. Crim. App. 1991) (holding that outcry evidence, even if
contradicted at trial, retains probative value sufficient to prove an element of
indecency with a child). Because the evidence is sufficient to support appellant’s
conviction based on Count Five, we overrule appellant’s first issue.

      2.    Count Seven

      Count Seven of the amended indictment alleged that appellant intentionally
or knowingly caused the penetration of the sexual organ of Jasmine, a child who
then was younger than fourteen years of age, by appellant’s finger. The charge
stated “you must not find [appellant] guilty of this offense/count unless you all
                                           8
agree on which incident or incidents occurred beyond a reasonable doubt. . .The
State has elected to rely upon the incident in which the penetration occurred in the
bathroom, if said incident occurred, to prove this Count.”

      Appellant asserts that the evidence is legally insufficient to support the
conviction as to Count Seven because there is no evidence that the conduct alleged
in Count Seven transpired in the bathroom.

      Neither party contends that the trial evidence is legally sufficient to support
a finding that any conduct like that alleged in Count Seven occurred in the
bathroom, and we have not found any such evidence. Conceding there was no
evidence as to where the act occurred, the State argues that this absence of
evidence is immaterial. Case law on this point suggests otherwise.

      We measure whether the evidence presented at trial was sufficient to support
a conviction by comparing it to “the elements of the offense as defined by
the hypothetically correct jury charge for the case.” Malik v. State, 953 S.W.2d
234, 240 (Tex. Crim. App. 1997). A hypothetically correct jury charge is “one that
accurately sets out the law, is authorized by the [charging instrument], does not
unnecessarily increase the State's burden of proof or unnecessarily restrict the
State’s theories of liability, and adequately describes the particular offense for
which the defendant was on trial.” Malik v. State, 953 S.W.2d 234, 240 (Tex.
Crim. App. 1997). Our reliance on the hypothetically correct jury charge “ensures
that a judgment of acquittal is reserved for those situations in which there is an
actual failure in the State’s proof of the crime rather than a mere error in the jury
charge submitted.” Id.
      When one particular act of sexual assault is alleged in the indictment, and
more than one incident of that same act of sexual assault is shown by the evidence,
upon timely request by the defendant, the State must elect the act upon which it

                                         9
will rely for conviction. See Owings v. State, 541 S.W.3d 144, 150 (Tex. Crim.
App. 2017). In today’s case one particular act of sexual assault was alleged in
Count Seven of the indictment, and the trial evidence showed more than one
incident of this act of sexual assault. As to Count Seven, the State elected the
following purported act upon which the State relied for conviction: the incident in
which the conduct alleged in Count Seven occurred in the bathroom.

      The parties have not cited and research has not revealed a case addressing
whether the State’s election of the act upon which the State is relying for
conviction means that the hypothetically correct jury charge requires proof beyond
a reasonable doubt of the act elected by the State. A defendant may request that
the State make this election for at least these reasons:

    to minimize the risk that the jury might choose to convict, not because
     one or more crimes were proved beyond a reasonable doubt, but
     because all of them together convinced the jury the defendant was
     guilty;
    to ensure a unanimous verdict; and
    to give the defendant notice of the particular offense upon which
     the State intends to rely for prosecution and afford the defendant an
     opportunity to defend.

Cosio v. State, 353 S.W.3d 766, 775 (Tex. Crim. App. 2011). When the State
elects the act on which it is relying for conviction, the defendant is entitled to an
instruction charging the jury to consider only the elected act in deciding guilt.
Isenhower v. State, 261 S.W.3d 168, 176 (Tex. App.—Houston [14th Dist.] 2008,
no pet.).

      If the State’s election of the act upon which the State is relying for
conviction did not mean that the hypothetically correct jury charge requires proof
beyond a reasonable doubt of the act elected by the State, important purposes

                                          10
behind the election procedure would be vitiated, and the hypothetically correct
charge would not “adequately describe[] the particular offense for which the
defendant was on trial.” Malik, 953 S.W.2d at 240. We conclude that the State’s
election of the alleged act in the bathroom as the act upon which the State is
relying for conviction under Count Seven means that the hypothetically correct
jury charge for Count Seven requires proof beyond a reasonable doubt of the
alleged act in the bathroom. See id.; Cosio, 353 S.W.3d at 775. This conclusion
does not impose an onerous burden on the State, which makes this election after
the State has rested its case-in-chief, thus allowing the State to elect one of the acts
proved by the evidence in the State’s case-in-chief. See Owings, 541 S.W.3d at
150.

       The State argues that requiring proof of the alleged act in the bathroom
creates a material variance between the charge and proof regarding the location of
the offense. A variance occurs when there is a discrepancy between the allegations
in the charging instrument and the proof at trial. Gollihar v. State, 46 S.W.3d 243,
246 (Tex. Crim. App. 2001). But Count Seven of the amended indictment does not
state that the alleged offense occurred in the bathroom. Thus, requiring proof of
the alleged act in the bathroom under the hypothetically correct charge does not
create a discrepancy between the allegations in Count Seven and the evidence at
trial. We conclude that the material-variance line of cases does not apply in this
context. See id.; Johnson v. State, 364 S.W.3d 292, 298–99 (Tex. Crim. App.
2012). In the alternative, even if this line of cases does apply, we conclude that
there is no material variance. See id.
       Evidence showed that the conduct described in Count Seven occurred
multiple times; the State elected to seek conviction based on the purported incident
in which the conduct alleged in Count Seven occurred in the bathroom. Though


                                          11
the record contains evidence that the conduct alleged in Count Seven occurred
elsewhere, Jasmine’s testimony indicated that no such conduct occurred in the
bathroom, and no trial evidence showed that any such conduct occurred in the
bathroom. Viewing the trial evidence in the light most favorable to the jury’s
verdict, we conclude that no rational trier of fact could have found beyond a
reasonable doubt that the conduct alleged in Count Seven occurred in a bathroom.
Therefore, the evidence is legally insufficient to support appellant’s conviction
under Count Seven. Accordingly, we sustain appellant’s second issue, reverse the
trial court’s judgment as to the offense alleged in Count Seven, and render a
judgment of acquittal as to this offense. See Dobbs v. State, 434 S.W.3d 166, 173–
74 (Tex. Crim. App. 2014).

B. Did the trial court reversibly err in failing to require elections as to Counts
One, Two, Three, Four, Five, and Seven at the close of the State’s case-in-
chief?
      In appellant’s third, fourth, fifth, sixth, seventh, and eighth issues, appellant
asserts that the trial court erred in failing to require the State to make its elections
at the close of the State’s case-in-chief. The State did not make its election until
after the second witness had testified in appellant’s case-in-chief.

      1.     Preservation of Error

      As a threshold matter, we consider whether appellant preserved error.
To preserve these complaints for appellate review, appellant had to communicate
these complaints to the trial court by a timely request, motion, or objection stating
the grounds for the ruling sought with sufficient specificity to make the trial court
aware of each complaint, unless the specific grounds were apparent from the
context. See Tex. R. App. P. 33.1; Pena v. State, 285 S.W.3d 459, 463–64 (Tex.
Crim. App. 2009). Appellant also had to secure an express or implied ruling or


                                          12
object to the trial court’s refusal to rule. See Tex. R. App. P. 33.1; Pena, 285
S.W.3d at 463–64.

      A general or imprecise objection may suffice to preserve error for appeal,
but only if the legal basis for the objection is obvious to the court and to opposing
counsel. Buchanan v. State, 207 S.W.3d 772, 775 (Tex. Crim. App. 2006) (“When
the objection is not specific, and the legal basis is not obvious, it does not serve the
purpose of the contemporaneous-objection rule for an appellate court to reach the
merits of a forfeitable issue that is essentially raised for the first time on appeal.”);
Vasquez v. State, 483 S.W.3d 550, 556 (Tex. Crim. App. 2016).

      Immediately after the close of the State’s case-in-chief, appellant lodged a
generic request that the State make an election and referred to his written
objection. But in “Defendant’s Motion to Require the State to Elect a Specific Act
it Will Rely Upon,” appellant failed to identify the count or counts for which it
sought an election. In the context of this seven-count case, the request was not
specific.   See Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011)
(concluding that appellant failed to preserve his complaint as to the alleged state-
constitutional unanimity violation because appellant’s “general request to have the
State elect as to the ‘counts’” did not put the trial court or State on notice that
appellant was demanding the State choose among the particular incidents upon
which the State wanted to rely to convict appellant). Those on the receiving end
of the communication could have read it either as a request for an election on a
single unspecified count, or as a request that all the counts be subsumed into a
single count (i.e., effectively a request for dismissal of six counts). The ambiguity
clouded the legal basis of appellant’s request for an election.

      When the trial judge agreed to take the matter up “at an appropriate time,”
and instructed the appellant to proceed with his case, appellant did not complain
                                           13
that the election had to be made at the close of the State’s case-in-chief. Without
voicing any objection to the trial court’s postponing this matter, appellant called
his first witness. After appellant presented the first two of the nine witnesses
called in his case-in-chief, the State made elections as to all counts except Count
Six. On this record, we conclude appellant failed to communicate these complaints
to the trial court by a timely request, motion, or objection stating the grounds for
the ruling sought with sufficient specificity to make the trial court aware of the
complaint. See Pena, 285 S.W.3d at 463–64.

      2.     Harm analysis

      Even presuming for the sake of argument that error had been preserved and
that the trial court erred in failing to require the State to elect the act on which it
was relying for conviction before appellant began his case-in-chief, we conclude
that any error would be harmless.

      The parties have not cited and research has not revealed a Texas case
outlining a harm analysis for this type of error. We presume, without deciding,
that any such error would be a constitutional error subject to the same harm
analysis applied to a trial court’s error in failing to require the State to make this
election at any time. See Owings v. State, 541 S.W.3d 144, 150–54 (Tex. Crim.
App. 2017). Under this standard, we must reverse unless we determine beyond a
reasonable doubt that the error did not contribute to the conviction. See id. at 150.
We make this determination by analyzing the error in the context of the following
four purposes underlying the election requirement:

      (1) to protect the accused from the introduction of extraneous offenses;
      (2) to minimize the risk that the jury might choose to convict, not
      because one or more crimes were proved beyond a reasonable doubt,
      but because all of them together convinced the jury the defendant was
      guilty;

                                          14
      (3) to ensure unanimous verdicts; that is, all of the jurors agreeing
      that one specific incident, which constituted the offense charged in the
      indictment, occurred; and
      (4) to give the defendant notice of the particular offense upon which
      the State intends to rely for prosecution and afford the defendant an
      opportunity to defend.

Id. To find beyond a reasonable doubt that the trial court’s erroneous failure to
require the State to make an election before appellant began his case-in-chief was
harmless (that is, it did not contribute to the conviction), we must determine that
the four purposes behind the election requirement still were met. See id. at 150–
51.
      We first consider whether the trial court’s error undermines the first purpose
of protecting appellant from the introduction of extraneous evidence. The State
presented evidence of extraneous offenses in its case-in-chief. As was the case in
Owings, appellant was not entitled to be protected from the evidence of extraneous
offenses involving Janet and Jasmine. See Tex. Code Crim. Proc. Ann. art. 38.37;
Owings, 541 S.W.3d at 151.        Similarly, as discussed in section II.D. below,
appellant was not entitled to protection from the introduction of evidence of
extraneous offenses that appellant committed against Selena. See Tex. Code Crim.
Proc. Ann. art. 38.37. The trial court gave the following limiting instruction:

      You are instructed that there is testimony before you in this case
      regarding the defendant having committed other crimes, wrongs, or
      acts against the child who is the victim of the alleged offense. These
      are called extraneous acts. You cannot consider testimony of
      extraneous acts, if any, for any purpose unless you “first find and
      believe beyond a reasonable doubt that the defendant committed any
      such extraneous acts and even then, you may only consider the same
      in determining the state of mind of the defendant and the children,
      [Janet] or [Jasmine], or the previous and subsequent relationship that
      existed between the defendant and the children, [Janet] or [Jasmine],
      if any.

                                          15
      You are further instructed that if there is any evidence before you
      concerning alleged offenses against a child under seventeen years of
      age, other than the victim alleged in each Count of the indictment,
      such offense or offenses, if any, may only be considered if you first
      believe beyond a reasonable doubt that the defendant committed such
      other offense or offenses, if any, and then you may consider said
      evidence for any bearing the evidence has on relevant matters,
      including the character of the defendant and acts performed in
      conformity with the character of the defendant.
This instruction sufficed to make the jury aware that evidence of acts of sexual
abuse other than those alleged in the indictment, could be considered only for the
limited purpose stated in the instruction. Thus, the trial court’s error did not
prevent the first purpose from being met. See Owings, 541 S.W.3d at 151.

      We next consider whether the trial court’s failure to require the State to
make an election before appellant began his case-in-chief undermines the second
purpose of minimizing the risk that the jury might choose to convict (not because
one or more crimes were proved beyond a reasonable doubt) because evidence of
all of the crimes together convinced the jury of the defendant’s guilt. Appellant
does not take exception to any specific conduct; he does not, as part of his defense,
attempt to isolate any particular event as not occurring. Instead, he denies that any
sexual abuse occurred. Either Jasmine or Janet testified as to the offenses charged
in Counts One through Six with sufficient detail to prove the conduct in question
occurred. As to Count Seven, there is nothing in the record to suggest that the
delay in the State’s election contributed to the jury’s finding of guilt in the absence
of legally sufficient evidence to support that finding. On this record, there is no
risk that the jury found appellant guilty of an offense charged in Counts One
through Six that was not proven beyond a reasonable doubt. See id. at 151–52.
The trial court’s error did not prevent the second purpose from being met.


                                          16
      We next consider whether the trial court’s failure to require the State to
make an election before appellant began his case-in-chief undermines the third
purpose of ensuring a unanimous verdict. The seven alleged offenses submitted in
the court’s charge and the State’s six elections focused the jury on the alleged
criminal conduct for each offense. Given that appellant’s defense was that the
sexual abuse did not occur at all, there is “no remotely significant risk” of a non-
unanimous verdict. See id. at 153. The trial court’s error did not prevent the third
purpose from being met.

      We next consider whether the trial court’s failure to require the State to
make an election before appellant began his case-in-chief undermines the fourth
purpose of giving the defendant notice of the particular offense upon which the
State intends to rely for prosecution and affording the defendant an opportunity to
defend. The State’s elections after the second witness testified in appellant’s case-
in-chief gave appellant notice of the act upon which the State was relying for
conviction. Appellant never asked to call either of these two witnesses again, after
the State made its elections.     There is nothing in the record to suggest that
appellant’s defense was hampered in any way by the delay in the elections.
Appellant’s defense was the same as to each alleged offense — that no sexual
abuse occurred at all. Appellant did not have different explanations for the
different incidents. He had no alibi for any of the alleged incidents. We conclude
that the trial court’s error did not prevent the fourth purpose from being met.

      Presuming for the sake of argument that appellant preserved error and that
the trial court erred in failing to require the State to elect the act on which it was
relying for conviction before appellant began his case-in-chief, we are satisfied
beyond a reasonable doubt that any such error did not contribute to appellant’s
conviction and was harmless. See Owings, 541 S.W.3d at 150–54. Accordingly,

                                          17
we overrule appellant’s third, fourth, fifth, sixth, seventh, and eighth issues.

C. Did the court’s charge for Counts One, Two, Three, Four, and Five,
include an erroneous instruction that permitted a non-unanimous verdict?
      Because the State elected the act upon which the State was relying for
conviction for Counts One through Five, appellant stood entitled to an instruction
charging the jury to consider only the elected acts in deciding guilt and limiting the
jury’s consideration of the other, unelected acts to the purposes for which evidence
of those acts were admitted. See Isenhower, 261 S.W.3d at 174.

      In appellant’s ninth, tenth, eleventh, twelfth, and thirteenth issues, appellant
asserts that the trial court erred in instructing the jury on the first five counts
because the court’s instructions lacked the necessary specificity to ensure a
unanimous verdict. In this context, to test the sufficiency of the charge we ask
whether the charge allowed for the possibility that the jury could render a non-
unanimous verdict. See Cosio, 353 S.W.3d at 774. The essential question is
whether the jurors could have relied upon separate incidents to find appellant
guilty on a given charge. Id.

      At the charge conference, appellant objected to the charge on the basis that
the State’s elections were tied too closely to the evidence.            Appellant also
complained in a general sense that the charge did not satisfy the election
requirements set forth in Phillips because the charge lacked detail. Yet, appellant
admits that he did not make the objection that the State’s election was vague and
that he did not specifically complain that the charge permitted a non-unanimous
verdict. Appellant proposed that “Counts One and Two of the State’s charge” and
“Counts Four, Five, and Six” be merged—that each group respectively be
“reduced” to a single count.

      At the charge conference, appellant did not voice the specific jury-error

                                           18
complaints that he now asserts on appeal. Because appellant did not raise these
complaints at the charge conference, any reversal based on the alleged charge error
requires a showing of egregious harm. See Cosio v. State, 353 S.W.3d at 777;
Isenhower, 261 S.W.3d at 176.

      We presume, without deciding, that the trial court’s charge contains the
errors alleged on appeal as to each of the first five counts, and we determine
whether the purported charge error constituted egregious harm under Almanza.
See Almanza v. State, 686 S.W.2d 157, 172 (Tex. Crim. App. 1984).

      An egregious-harm determination must be based on a finding of actual rather
than theoretical harm. For actual harm to be established, the charge error must
have affected “the very basis of the case,” “deprive[d] the defendant of a valuable
right,” or “vitally affect[ed] a defensive theory.” Olivas v. State, 202 S.W.3d 137,
144 (Tex. Crim. App. 2006) (quoting Hutch v. State, 922 S.W.2d 166, 171 (Tex.
Crim. App. 1996) and Almanza, 686 S.W.2d at 172). When assessing harm based
on the particular facts of the case, we consider: (1) the entire jury charge; (2) “the
state of the evidence[,] including contested issues and the weight of the probative
evidence”; (3) the parties’ arguments; and (4) all other relevant information in the
record. Isenhower, 261 S.W.3d at 176.

      Each of the five counts at issue contained a preliminary instruction about
unanimity, which stated, “You must not find the defendant guilty of this
offense/count unless you all agree on which incident or incidents occurred beyond
a reasonable doubt. You need not all agree on every incident, as long as there is
one incident on which all the jurors are unanimous.”

      The charge submitted to the jury included preliminary instructions
containing a limiting instruction pertaining to certain extraneous-offense acts
presented at trial. The court also gave similar limiting instructions during the
                                         19
presentation of evidence, and invited counsel to request such instructions.

       The trial court notified the jury of the State’s elections in the jury charge and
took steps to further narrow discernable acts to avoid the possibility of a non-
unanimous verdict. Except for Count Five, the jury heard testimony directly from
the respective complaining parties describing appellant’s acts in a manner
consistent with the acts elected by the State.

       Appellant’s defense was that he did not commit any of the acts and that his
children and ex-wife were lying. Ultimately, appellant’s case depended on his
credibility and the discrediting of his daughters, son, and ex-wife. He did not have
different explanations for the different incidents. He had no alibi for any of the
incidents the complainants described. See Owings, 541 S.W.3d at 153.               It is
logical to suppose that the jury unanimously agreed that appellant committed
separate instances of criminal conduct during the discrete instances identified by
Jasmine, Janet, and their supporting witness. See id.; Cosio v. State, 353 S.W.3d
778.

       Based on our review of the record, we cannot conclude appellant suffered
egregious harm based on the charge errors appellant asserts on appeal. See Owings,
541 S.W.3d at 153; Cosio v. State, 353 S.W.3d 778. Accordingly, we overrule
appellant’s ninth, tenth, eleventh, twelfth, and thirteenth issues.

D. Did the trial court err in allowing the extraneous-offense testimony of
   Selena over appellant’s objection to this evidence?
       In his fourteenth issue, appellant complains that the trial court erred in
admitting extraneous-offense evidence that appellant sexually assaulted Selena, his
oldest daughter. Appellant asserts the admission of evidence violated Texas Rule
of Evidence 403, under which the trial court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of unfair prejudice,
                                           20
confusing the issues, misleading the jury, undue delay, or needlessly presenting
cumulative evidence. Tex. R. Evid. 403.

      Following a hearing under Texas Code of Criminal Procedure article 38.37,
section 2-a, the trial court permitted Selena to testify about her experiences of
appellant’s sexual abuse. Selena testified to various incidents occurring when she
was younger, when appellant sexually assaulted her, including acts of digital
penetration of her anus and vagina, compelling oral sex, and attempting to have
sex. She recalled the last time it occurred at the Rosharon house. Selena testified
that she successfully terminated the conduct by refusing appellant when living at
the Rosharon house. She stated:

       I was asleep on the couch and he was sitting beside me. I was laying
      down. And he reached in between my legs and I told him no. We're
      done. I’m not doing this any more. And he replied with the comment
      of, [“]Do you want me to be like a neutered rabbit?[”] She said she
      then left the room.
      Under article 38.37, section 2, notwithstanding Texas Rules of Evidence 404
and 405, and subject to article 38.37, evidence that a defendant has committed
certain offenses against a child may be admitted in the trial of a defendant for
indecency with a child “for any bearing the evidence has on relevant matters,
including the character of the defendant and acts performed in conformity with the
character of the defendant.” Tex. Code Crim. Proc. art. 38.37 § 2(b) (West,
Westlaw through 2017 1st C.S.). Appellant does not complain on appeal that the
trial court failed to comply with article 38.37, section 2-a, that the trial court erred
in applying article 38.37, section 2 to the evidence of extraneous sexual assaults of
Selena, or that the evidence of the extraneous sexual assaults of Selena was not
relevant under article 38.37, section 2. Thus, we presume, without deciding, that
the trial court complied with article 38.37, section 2-a, that the trial court did not


                                          21
err in applying article 38.37, section 2 to the extraneous sexual assaults of Selena,
and that the evidence of the extraneous sexual assaults to Selena was relevant
under article 38.37, section 2. Appellant argues that the ruling violated Rule 403.
See Tex. R. Evid. 403.

1.    Preservation of Error
      At the 38.37 hearing, following the presentation of Selena’s examination
outside the presence of the jury, appellant objected that “the probative value of this
testimony is outweighed by its prejudicial effect.” Appellant argued that the Sate
was trying to paint him as a criminal generally. Although the trial court did not
explicitly rule on this objection, the trial court announced that the “State has
provided sufficient proof to show this should be admissible under 38.37. It will be
admitted for relevant matters, including the character of [appellant] and acts
performed in conformity with the character of [appellant].” Appellant did not
object to Selena’s testimony at the time she was called to testify.

      We presume, without deciding, that appellant preserved error in the trial
court and that he timely raised a Rule 403 objection to the admission of evidence
of the extraneous sexual assaults of Selena.

2.    Applicable Law
      We review the trial court’s decision to admit evidence for abuse of
discretion. Winegarner v. State, 235 S.W.3d 787, 790 (Tex. Crim. App. 2007).
When evidence of a defendant’s commission of one of the offenses listed in article
38.37, section 2(a) is relevant under article 38.37, the trial court still must conduct
a Rule 403 balancing test upon proper objection or request. Distefano v. State, 532
S.W.3d 25, 31 (Tex. App.—Houston [14th Dist.] 2016, pet. ref'd). Rule 403
authorizes a trial court to exclude relevant evidence if its probative value is
substantially outweighed by a danger of unfair prejudice, confusing the issues,

                                          22
misleading the jury, undue delay, or needlessly presenting cumulative evidence.
Tex. R. Evid. 403; Distefano, 532 S.W.3d at 31. When reviewing a trial court’s
ruling on a Rule 403 objection, we presume the trial court performed a Rule 403
balancing test and determined that the evidence was admissible. See Distefano, 532
S.W.3d at 31. We also presume that the probative value of relevant evidence
substantially outweighs the danger of unfair prejudice from admission of that
evidence. See id. at 32. Appellant must shoulder the burden to demonstrate that the
danger of unfair prejudice substantially outweighs the probative value. See id.

      The Court of Criminal Appeals has cautioned that in reviewing the trial
court’s Rule 403 balancing determination, we are to “reverse the trial court’s
judgment rarely and only after a clear abuse of discretion.” Mozon v. State, 991
S.W.2d 841, 847 (Tex. Crim. App. 1999). Courts must balance the inherent
probative force of the proffered evidence along with the proponent’s need for that
evidence against (1) any tendency of the evidence to suggest decision on an
improper basis, (2) any tendency of the evidence to confuse or distract the jury
from the main issues, (3) any tendency of the evidence to be given undue weight
by a jury that has not been equipped to evaluate the probative force of the
evidence, and (4) the likelihood that presentation of the evidence will consume an
inordinate amount of time or merely repeat evidence already admitted.
Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006). These
factors may blend together in practice. Id. at 542.

       Probative value of the evidence and strength of need for the evidence

      Appellant concedes the probative value of Selena’s testimony of her own
abuse at appellant’s hands. Selena’s testimony serves the purposes in this case
created by Article 38.37, to permit the jury to consider the character of the
appellant and demonstrate that he had performed such acts as to a similarly situated

                                         23
person.      Selena’s testimony regarding the last incident she experienced in
Rosharon, where she refused appellant’s advances, provides evidentiary support
for appellant’s state of mind and decision to direct his focus to Janet and Jasmine at
that time.

      The State demonstrated a need for the extraneous-offense testimony from
Selena. The State’s primary source of evidence came from the two complainants,
who were mentally impaired adolescent girls, testifying about incidents occurring
years before when they were children. The long delay of their outcry prevented
any useful medical evidence. See Gaytan v. State, 331 S.W.3d 218, 227 (Tex.
App.—Austin 2011, pet. ref’d) (lack of physical evidence is a basis for needing
evidence of extraneous acts). This factor weighs in favor of admission.

          Tendency of the evidence to suggest decision on an improper basis

      Appellant argues that the admission of this evidence caused the jury “to
become so prejudiced as to not consider the evidence” and points to the absence of
evidence to support appellant’s conviction as to the offense charged in Count
Seven. We do not make that connection.

      Although the incidents Selena recounted—various sexual assaults of a
minor—by their nature tend to inflame, the acts that Selena described were no
more serious than the acts recounted by Jasmine and Janet that form the basis of
the amended indictment. See Robisheaux v. State, 483 S.W.3d 205, 220 (Tex.
App.—Austin 2016, pet. ref’d).       The extraneous offenses were similar to the
indicted offenses when considering variables such as the age of the victim, the
incestual nature of the act, and the form of coercion used by the appellant. This
factor weighs in favor of admission. Id.




                                           24
   Tendency of the evidence to confuse or distract the jury from the main issues

      Appellant does not assert that the extraneous sexual assaults of Selena had
any tendency to confuse or distract the jury from the main issues.         Selena’s
testimony was not confusing, and it was relevant to whether appellant committed
the offenses charged in the indictment. This factor weighs in favor of admission.
See id. at 220-21.

                Tendency of the evidence to be given undue weight

      Nothing indicates that the jury would give Selena’s testimony undue weight.
This factor weighs in favor of admission. See id.

  Likelihood that the presentation of the evidence would consume an inordinate
           amount of time or merely repeat evidence already admitted
      Appellant complains that the State took a significant amount of time to
develop Selena’s allegations and notes that she was one of seven witnesses called
by the State. This factor focuses not on the number of witnesses, but the time
consumed by the presentation of the evidence. Actual time, or failing that, the
relative number of pages in the reporter’s record may be a more useful metric. The
record lacks any indication that Selena’s testimony duplicated evidence already (or
even later) admitted. The testimony (about 33 pages in the reporter’s record)
measured against the total pages comprising of all the witnesses called by the State
(about 230 pages of testimony) did not consume an “inordinate amount of time.”
This factor weighs in favor of admission. See id. at 221.

                           Conclusion of Balancing Test

      Under the applicable standard of review, we conclude that the trial court did
not abuse its discretion in determining that a danger of unfair prejudice, confusing
the issues, misleading the jury, undue delay, or needlessly presenting cumulative

                                         25
evidence did not substantially outweigh the probative value of the extraneous-
offense evidence regarding appellant’s sexual abuse of Selena. See Distefano, 532
S.W.3d at 31–34; Robisheaux, 483 S.W.3d at 217–21; Gaytan, 331 S.W.3d at 226–
28. Accordingly, we overrule appellant’s fourteenth issue.

                                 III. CONCLUSION
      Under the applicable standard of review, we conclude that no rational trier of
fact could have found beyond a reasonable doubt that the conduct alleged in Count
Seven occurred in a bathroom and that the evidence is legally insufficient to
support appellant’s conviction under Count Seven. Accordingly, we reverse the
trial court’s judgment as to the offense alleged in Count Seven, and render a
judgment of acquittal as to that offense. Having overruled appellant’s remaining
issues, we affirm the remainder of the trial court’s judgment.




                                       /s/    Kem Thompson Frost
                                              Chief Justice


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.
Publish — TEX. R. APP. P. 47.2(b).




                                         26